       Case: 3:21-cv-00176-MPM-JMV Doc #: 6 Filed: 09/03/21 1 of 1 PageID #: 18



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JUDY M. PETTIT                                                                         PLAINTIFF

V.                                                                  NO. 3:21-CV-176-DMB-JMV

CITY OF OXFORD, MISSISSIPPI                                                         DEFENDANT


                                       ORDER OF RECUSAL

        The undersigned district judge recuses herself from this case. The Clerk of Court is directed

to reassign this case to another district court judge.

        SO ORDERED, this 3rd day of September, 2021.

                                                         /s/Debra M. Brown
                                                         UNITED STATES DISTRICT JUDGE
